ORDER

PER CURIAM
■This is a case involving a request for records by Appellant, Roger Hurlbert (“Hurlbert”)1 pursuant to the “Missouri Sunshine Law” (§§ 610.010 et seq., RSMo). Hurlbert appeals the circuit court’s dismissal of his petition for permanent injunc-tive relief against Wendy Norwald, the custodian of records for the Warren County Assessor’s Office (“Assessor”), and the denial of his motion for leave to file amended petition.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).

; Hurlbert filed suit individually, and doing business as Sage, Information Systems.